DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The amendment filed on 6/30/2022 has been entered, claim 6 is cancelled and claims 10-19 are new, thus claims 1-5 and 7-19 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.  	                                    Response to Arguments
Applicant’s arguments, see pages 7-10, filed 6/30/2022, with respect to claims 1-5 and 7-9 have been fully considered and are persuasive.  The rejection of claims 1-7 and 7-9 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device comprising “a light shielding layer disposed in a gap between the light emitting portions adjacent to each other in a row direction on the sealing layer, and extending in a column direction; a transparent partition wall layer disposed on the light shielding layer and extending in the column direction; and a color filter disposed in a gap in the light shielding layer and the transparent partition wall layer on the sealing layer” as recited in claim 1; and  	a method of manufacturing a display device comprising “forming a sealing layer on the plurality of light emitting portions; forming a light shielding layer extending in a column direction in a gap between the light emitting portions adjacent to each other in a row direction on the sealing layer; forming a transparent partition wall layer extending in the column direction on the light shielding layer” in combination with “forming a color filter in a gap in the light shielding layer and the transparent partition wall layer on the sealing layer by an ink jet method” as recited in claim 9. 	Claims 2-5, 7-8 and 10-19 are also allowed for further limiting and depending upon allowed claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892